Citation Nr: 1122975	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  10-19 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a service connection claim for chondromalacia patella of the right knee, and if so, whether the reopened claim should be granted.

2.  Entitlement to an evaluation in excess of 10 percent for arthritis, with chondromalacia patellae, of the left knee.

3.  Entitlement to an evaluation in excess of 0 percent for left knee instability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service in the Navy from August 1987 to November 1989.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to disability evaluations in excess of 10 percent for left knee arthritis with chondromalacia patellae and 0 percent for subluxation of the left knee; and denied service connection for right knee chondromalacia patellae, finding that the Veteran had not submitted new and material evidence to reopen the latter claim. 

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for chondromalacia patellae of the right knee.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Veteran's representative submitted a statement in July 2008 in reference to the May 2008 rating decision, requesting a VA examination and that VA treatment records be obtained.  While that document did not constitute a Notice of Disagreement with the May 2008 rating decision, the Veteran, through his representative, has demonstrated a desire to continue with his appeal.  The RO readjudicated the increased rating claim for the left knee arthritis with chondromalacia patellae and the service connection claim for the right knee disability in a December 2008 rating decision, continuing the denials.  

In a December 2008 statement, the Veteran's representative asserted that the December 2008 rating decision had failed to address the increased rating claim for instability of the left knee.  The RO denied entitlement to an evaluation in excess of 0 percent for left knee instability in a March 2010 rating decision.  The Board determines that, because the Veteran has asserted entitlement to an increased rating for the left knee, the Board has jurisdiction over all impairment of the left knee, including both the arthritis with chondromalacia patellae and the instability.

In February 2011, the Veteran and his father testified before the undersigned Veterans Law Judge at a videoconference hearing at the RO.  A transcript is of record.

In the February 2011 Board hearing, the Board only addressed the merits of the service connection claim for chondromalacia patellae of the right knee, and did not address the threshold issue of whether new and material evidence had been submitted to reopen the claim.  The Veteran is not prejudiced by the new and material issue not being then addressed, however, because the request to reopen service connection for right knee chondromalacia patellae has been granted, as has the claim on the merits, as discussed in more detail below.

The Veteran submitted additional evidence that had not been considered by the RO after the Board hearing.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, because the Veteran provided a written waiver of RO consideration of the additional evidence.

The issue of entitlement to a TDIU also has been raised by the record, as reflected on the first page of the present decision.  Although the Veteran did not file a formal claim for a TDIU during this appeal, in statements and testimony he has asserted that his service-connected disabilities affect his employability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO denied service connection for chondromalacia patella of the right knee.  The Veteran did not appeal that rating decision, and it became final.

2.  Evidence received since the final January 2005 RO decision is new, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  The record shows a current right knee disability diagnosed as chondromalacia patellae and probative medical evidence relating the current right knee disability to the service-connected left knee disability, with a baseline level of 0 percent prior to any aggravation of the right knee by the left knee.

4.  At most, the medical evidence shows arthritis in the left knee with limitation of flexion to 106 degrees and full extension, functional impairment due to pain, and subjective complaints of the knee cap moving and the use of a knee brace, but with no clinical findings of lateral instability or recurrent subluxation.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for chondromalacia patellae of the right knee has been received, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  The Veteran's right knee disability is related to his service-connected left knee disability.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).

3.  The criteria for an evaluation in excess of 10 percent for service-connected arthritis with chondromalacia patellae of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.45, 4.71a, Diagnostic Codes (DCs) 5010-5260 (2010).

4.  The criteria for an evaluation in excess of 0 percent for service-connected left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.45, 4.71a, DC (DC) 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In August 2008, June 2009, and February 2010, VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support him claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the May 2008, December 2008, and March 2010 rating decisions and March 2010 SOC explained the basis for the RO's action, and the SOC provided him with additional periods to submit more evidence.  The Veteran stated on a June 2009 VA Form 21-4138 that there were relevant treatment records at the VA Medical Center (VAMC) in Denver from October 2007 to present.  Denver VAMC treatment records dated within that time frame, with the exception of a few records in 2008 were not found.  The Veteran was notified of the RO's efforts in March 2010 and the RO issued a Formal Finding of Unavailability documenting its efforts in March 2010.  

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Veteran was provided with this notice in VA letters that were sent to him in August 2008, June 2009, and March 2010.

With regard to the duty to assist, VA obtained the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran also was afforded VA examinations in February 2007,  August 2008, and December 2009, which addressed all the severity of the left knee disability.  Thus, the examination reports obtained contain sufficient information to decide the issues on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran's claim to reopen service connection for a right knee disability based on new and material evidence, as well as the service connection claim on the merits, has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  New and material evidence

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

As noted above in the Introduction, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, supra, aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

With the above criteria in mind, the procedural history and relevant evidence will be summarized.  The RO originally denied service connection for right knee chondromalacia in July 2002, on the basis that the right knee disability pre-existed service and did not permanently worsen in service, was not incurred in service, and was not secondary to his left knee service-connected disability.  Because the Veteran did not appeal that rating action to the Board, which he had the right to do under the law, it became final.  In January 2005, the RO denied entitlement to service connection for chondromalacia of the right knee, on the basis that new and material evidence had not been submitted to reopen the claim.  The Veteran did not appeal this rating action to the Board; thus it became final, as well.

In December 2007, he filed a request to reopen his claim.

Evidence considered at the time of the last final rating decision included the service treatment records (STRs) documenting findings of surgery to the right knee prior to service and a Physical Evaluation Board finding in service that the bilateral chondromalacia was aggravated by service.  Evidence also included VA treatment records and a December 2001 VA examination report that the right knee disability was not related to service as it developed in 1983, which was prior to service, and developed simultaneously with the left knee disability. 

Evidence received since the last final rating decision includes two medical opinions from a VA doctor in May 2010 and a private doctor, Dr. W., in December 2010.  The VA doctor found that it was more than likely that his left knee problem either led to his right knee problem or had aggravated a pre-existing problem.  The December 2010 opinion from Dr. W, notes that it was his opinion that there was certainly a reasonable chance that the long-term pain that the Veteran had in his left knee could have increased the stress on the right knee.  

The Board views the evidence submitted since the January 2005 rating decision as being new and material because, assuming it to be credible, it includes medical opinions relating the Veteran's current right knee disability to his service-connected left knee disability.  Therefore, it bears directly and substantially upon the specific matter under consideration, and is so significant as to warrant reconsideration of the merits of the claim on appeal.  See Hodge, supra.  Thus, this evidence is new and material, and we may reopen the appellant's claim of entitlement to service connection for chondromalacia of the right knee.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (VA regulation as to reopening a claim "must be read as creating a low threshold"). 

III.  Service Connection for the right knee disability

A.  Applicable law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation which governs claims for secondary service connection, was amended during the pendency of this claim and appeal. 71 Fed. Reg. 52,744 (Sept. 7, 2006).  Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  In this regard, while the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C.A. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. at 52,744-45.  The present case does not predate the regulatory change.  Consequently, the Board must apply the newer version of 38 C.F.R. § 3.310, which is less favorable to the claimant because it requires the establishment of a baseline before an award of secondary service connection may be made.

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Mere history provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court of Appeals for Veterans Claims has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a higher court explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disability or disease will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Regarding the question of aggravation of a pre-existing condition, the law as interpreted in Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), essentially mandates that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability should be based on medical judgment derived from accepted medical principles, and the clinical factors pertinent to the basic character, origin, and development of such injury or disease.  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles regarding incurrence, symptoms, and course of the injury or disease, together with all other lay and medical evidence concerning the inception, development, and manifestations of the impairment.  38 C.F.R. § 3.304(b).

Under longstanding law, once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition. 38 U.S.C.A. § 1153.  However, if VA fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

B.  Factual background

The STRs show that the Veteran reported at entry into service in July 1987 that he had previously had arthroscopy of both knees prior to service.  A September 1986 entrance examination report notes normal clinical evaluation of the knees.  The Veteran was treated for left knee problems during service, but the right knee was not specifically mentioned.  A May 1989 orthopedic record notes complaints of bilateral knee chondromalacia patellae, left greater than right, status post bilateral later release in 1982, with symptoms that were exacerbated by duties.  A Physical Evaluation Board was planned.  In May 1989, the Veteran was diagnosed with severe bilateral chondromalacia patellae that was resistant to conservative therapy.  He underwent a Physical Evaluation Board proceeding and was found unfit because of physical disability in September 1989.  It was noted that the bilateral chondromalacia patellae following bilateral lateral releases prior to enlistment had been exacerbated by military service.  The Veteran was rated as 10 percent disabled by the Navy.

After service, VA treatment records mostly focus on the left knee.  However, an August 1998 VA referral note indicates chronic bilateral knee pain, mostly left, and shows a provisional diagnosis of chronic cartilage degeneration.  VA orthopedic treatment records dated from 1999 to 2005 show treatment for bilateral chondromalacia patellae.

Also added to the record were copies of the surgeries to the knees in June 1982.  It was noted that the Veteran underwent bilateral knee arthroscopies and lateral releases at that time.

A December 2001 VA examination report shows the examiner found that the right knee problems had developed simultaneously with the left knee problems in 1983 and that it was not service-connected.

A May 2010 VA medical opinion notes that, because of the pain in the left knee and gait with a flexed knee, the Veteran might be putting more stress on his right knee.  The examiner found that it was more than likely that his left knee problem either lead to his right knee problem or has been aggravated the pre-existing problem.  The examiner noted that it was very difficult to establish a cause and effect, but that it was very likely that they could be related.

A December 2010 private opinion notes that the physician found that it was certainly a reasonable chance that the long-term pain that the Veteran had in his left knee could have increased the stress in the right knee.  The physician determined that there was absolutely no way that anyone could prove that this was the case but physiologically and mechanically, it made sense.

The Veteran testified at the February 2011 Board videoconference hearing that he first noticed problems with his right knee after the surgery for the left knee in 1993.  He indicated that he started having pain and it was locking up.  Present symptoms included grinding and popping.  He further noted that doctors in the beginning constantly related his right knee disability to his left knee disability.


C.  Analysis

Initially, the Board notes that the Veteran is considered sound at entry into service.  While he noted a history of right knee surgery at entry into service, clinical evaluation of the knee at entry was normal.  The private treatment records dated in 1982 showing the right knee arthroscopy and lateral release also do not show clear and unmistakable evidence of a pre-existing right knee disability.  Therefore, the issue is not whether the Veteran's right knee disability was aggravated in service, but rather whether the right knee was directly incurred in service, or was caused or aggravated by the service-connected left knee disability.

Direct incurrence of a right knee disability is not shown by the evidence of record.  The Veteran did not report, nor does the evidence show any injury to the right knee in service.  In May 1989, right knee pain was noted and the Physical Evaluation Board at discharge from service notes a finding of severe bilateral chondromalacia patella.  However, the STRs primarily focus on injury to the left knee.

After service, the Veteran was seen multiple times for left knee problems including two surgeries from 1992 to 1998.  It was not until 1993 that the Veteran testified that he started to have problems with his right knee.  Moreover, VA treatment records do not reflect any treatment for the right knee until 1998.  In addition to there being no findings of injury to the right knee in service, from the Veteran's report or in the STRs, there is no evidence of continuity of symptomatology of a right knee disability from service or during the nine years before the right knee disability was shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Thus, the right knee disability is not shown to be related to any event during military service.  The presumptive regulations of 38 C.F.R. §§ 3.307, 3.309 for degenerative arthritis also do not apply, as there are no findings of degenerative arthritis in the right knee within one year of discharge from service.

The evidence does, however, support a finding of a relationship between the service-connected left knee disability and the right knee disability.  The opinion provided by the VA doctor in May 2010 supports the finding that the left knee disability has caused or aggravated the impairment in the right knee.  The opinion is also supported by the medical evidence of record.  The Veteran did not start seeking treatment or complaining about his right knee until after the surgeries to the left knee in the 1990s.  Prior to that time he was seen multiple times for the left knee with no right knee complaints.  The December 2010 private opinion, although more speculative than probative, also is supportive of the finding of a relationship between the service-connected left knee disability and the right knee disability.  The December 2001 opinion from a VA examiner notes that the left and right knee disabilities are not related but started simultaneously when the Veteran had surgery on the knees in 1982.  However, this does not really address whether or not the right knee disability was then aggravated by the left knee disability.  Thus, the Board assigns less weight to the December 2001 opinion.

With respect to any aggravation of the right knee disability by the left knee, the baseline level of disability in the right knee prior to surgeries on the left knee would be zero percent.  The Veteran did not have any injuries or seek any treatment for the right knee until 1998, when he had surgery for the left knee.  Therefore, whatever level of disability is shown in the right knee at present is considered as related to the left knee disability.  

Therefore, based on the medical evidence of record, the Board concludes there is a reasonable doubt raised, resolves such doubt in the Veteran's favor, and finds that service connection for his right knee disability, as secondary to the left knee disability, is warranted.

IV.  Increased rating for the left knee disability

A.  Applicable law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate DCs identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling disorder, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's disorder operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the disorder.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's left knee disability currently is rated as 10 percent disabling under 38 C.F.R. § 4.71a, DCs 5010-5260 (limitation of flexion due to arthritis) for traumatic arthritis with chondromalacia patella.  The Veteran's left knee disability also is separately rated as 0 percent disabling under 38 C.F.R. § 4.71a, DC 5257 (other impairment of the knee, recurrent subluxation or lateral instability), for subluxation.  

Lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003. VAOPGCPREC 23-97 (1997).  

Traumatic arthritis established by X-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

The average normal range of motion of the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  DC 5260 addresses limitation of flexion of the leg.  Flexion limited to 60 degrees warrants a noncompensable (0 percent) rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating, and to 15 degrees warrants a 30 percent rating.  

DC 5261 addresses limitation of extension of the leg.  Extension limited to 5 degrees warrants a noncompensable rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  

Separate ratings may be assigned under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg).  VAOPGCPREC 9-2004 (2004).

Under DC 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating is assigned under for severe recurrent subluxation or lateral instability.  Where the schedule does not provide a zero percent evaluation for a DC, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

B.  Factual background

By way of history, the RO originally granted service connection for left knee chondromalacia patellae in September 1992 assigning a 10 percent evaluation, effective June 1, 1992, for subluxation of the left knee.  In May 1999, a total temporary rating based on surgical or other treatment necessitating convalescence was granted for the left knee disability from May 19, 1993, to August 1, 1993, and from September 23, 1998, to November 1, 1998.  The evaluation of chondromalacia patellae of the left knee based on subluxation was increased to 20 percent, effective August 1, 1993, and effective November 1, 1998.  Service connection for traumatic arthritis of the left knee also was granted with a 10 percent evaluation assigned, effective November 1, 1998, for limitation of motion due to arthritis of the knee.  

These ratings were confirmed in November 2000, January 2005, and December 2006 rating decisions.  The 20 percent rating for subluxation was proposed to be decreased in December 2006 and was decreased to 0 percent in a July 2007 rating decision, effective October 1, 2007.

The Veteran filed his present increased rating claim for the left knee disability in December 2007.  

A February 2007 VA examination report shows the Veteran reported continued problems with sharp pains, limited mobility with problems climbing stairs and walking up inclines, and intermittent swelling of the knee.  There was no heat or redness.  He used a brace for the knee and had not noted any giving way in the knees with the brace.  Locking might occur two to three times per week and he had limited endurance.  Flare-ups occurred with prolonged walking and lasted on average from 30 minutes to 2 hours, and were alleviated by rest.  He was unable to estimate range of motion lost during a flare.  He was currently taking no medications for this.  He continued to do housework as able but no longer hiked, climbed, or skied.  He also had not worked since June of the previous year due to knee and back problems.  

On physical examination, the Veteran was able to ambulate into the office without complaints.  His gait was antalgic.  He was wearing bilateral "don joy" knee braces.  The knee showed no obvious bony deformity.  There was diffuse muscle atrophy about the calf or thigh.  There was no swelling or joint effusion and no distal edema.  There was joint line and peripatellar tenderness.  There was no anterior or posterior translocation, or medial or lateral opening.  Both active and passive ranges of motion were assessed and were consistent.  The left knee range of motion was from 0 to 106 degrees limited by pain and stiffness.  Pain level was at 7 out of 10 with maximum flexion.  He was not able to perform squats due to pain in his knees.  The assessment was history of subluxation and arthritis of the left knee.

An August 2008 VA examination report shows the Veteran reported increased grinding in the knee and that it felt like his knee cap was "floating."  His knee also would lock up approximately two times per week when he started to walk.  He would shake his knee out and then was able to walk normally.  He reported constant pain in the knee, which he rated as 4 out of 10.  He had flare-ups of more severe pain, which he rated at 7 out of 10 on a daily basis lasting for approximately two hours.  He treated with naproxen 500mg twice a day and oxycodone two tabs three times a day.  He had bilateral don joy knee braces, which he had been advised to wear whenever he was up.  However, he stated that he did not wear them as it was too difficult to do construction work with the knee braces on.  He did wear knee braces when he went walking in the mall.  His knee pain was exacerbated by climbing stairs, kneeling, and walking greater than four blocks, alleviated by elevation, ice, hot baths, and medication.  It was noted that the Veteran was a self-employed carpenter and worked from 50 to 60 hours per week.  The effects on daily living were that he was not able to ski, play basketball, or participate in any sports.  He said his sex life also was affected by the knee impairment.  

On physical examination, the knee was stable for varus/valgus and anterior/posterior movement.  Laxity was noted in both patellae.  The Veteran complained of pain bilaterally with downward pressure on the patella of the extended leg.  There also was pronounced audible and palpable crepitus in the knee.  Range of motion of the left knee included full extension with onset of pain at 110 degrees and maximum flexion of 120 degrees.  After repetitive exercise, there was still full extension with onset of pain at 112 degrees, and maximum flexion to 125 degrees.  The Veteran grimaced and groaned during flexion measurement.  For the repetitive exercise, the Veteran completed 10 deep knee bends.  No additional limits to range of motion could objectively be attributed during a flare-up.  Except as noted in the history and on examination above, there was no change in active or passive range of motion during repeat testing against resistance and no additional losses of range of motion were recommended for the knees due to painful motion, weakness, impaired endurance, fatigue, flare-ups, or incoordination.  The diagnosis was bilateral patellofemoral syndrome and minimal medial joint space narrowing of the left knee.

A September 2008 VA nurse practitioner note shows the Veteran stated that he no longer worked in the construction trade, nor did he ski or play softball due to the knee pain.  On physical examination of the knee there was no effusion, swelling, or erythema.  The knee was stable in all directions.  Patella tracking was in good alignment.  He had some crepitus in the left knee and was tender to palpation along the joint line.  He had no catching or locking in either knee.  Weight-bearing X-rays were obtained and showed mild degenerative joint disease.  The plan was to continue wearing the don joy braces and avoid weight-bearing activities that caused pain to the knees.

The Veteran submitted a statement in June 2009 that he had a lot of swelling and pain in the knee and that it would lock up and ache constantly.  

The Veteran's wife and father submitted statements in December 2009 attesting to the Veteran's left knee impairment and the effect it had on the Veteran's daily life including performing work and play activities.

A December 2009 VA examination report shows the Veteran's gait was abnormal at times as he maintained bilateral knee flexion; other times his gait was normal.  He used no assistive device.  The Veteran reported increased swelling four to five times per week, and sharp pain on a daily basis lasting from one to eight hours.  He also described "giving way" as the patella getting caught as he demonstrated patellar mobility.  He did not describe "giving way" as involvement of the knee joint.  He reported that his knee had steadily worsened and he treated it with don joy braces, oxycodone six tablets per day, and naproxen two times per day.  His knee problem was exacerbated by going downstairs or by bending, and was alleviated by heat and elevation.  He was presently unemployed.  His last employment ended in March 2009 when he was employed selling cars.  He walked on asphalt all day for that job, which irritated his knees.  Effects on daily life were that the knees were stiff in the morning; he had difficulty getting in and out of his high bed; and sexual intercourse was difficult due to the knee.

On physical examination, it was noted that no knee brace was used.  All touch including light touch, manipulation, and movement were associated with expressions of pain including grimace, flinching, and spasmodic jerking of the entire body.  All passive movement was actively resisted.  There was no swelling, inflammation, or effusions of either knee.  McMurray test was negative bilaterally.  There was no laxity with varus/valgus or anterior/posterior stress.  Lower extremity strength was 5 out of 5.  Range of motion in the left knee was from 0 to 138 degrees, and after repetitive movement, 0 to 132 degrees.  Range of motion testing was associated with complaints of pain, grimacing, and spasmodic jerking.  No additional limits to range of motion could objectively be attributed during flare-ups.  Except as noted in the history and examination above, there was no change in active or passive range of motion during repeat testing against resistance and no additional losses of range of motion were recommended for the knee due to painful motion, weakness, impaired endurance, fatigue, flare-ups, or incoordination.  The diagnosis was minimal patellofemoral degenerative changes, left knee.  The examiner found that there was insufficient clinical evidence for current diagnosis related to subluxation of the left knee.  There was normal joint stability per examination that day.  The Veteran described "giving way" as patellar movement or "not tracking."

A December 2010 private treatment record notes that on objective evaluation, the Veteran was quite sensitive to light touch in the knee.  The examiner noted that just gently moving the fingers over the anterior surface of the knee caused the Veteran significant pain.  There was no effusion and no significant joint line tenderness.  No patellofemoral crepitation was detected.  He had discomfort with manipulation of the patella.  It was difficult to do a patellar inhibition test.  His ligaments were all intact.  He walked with a slight antalgic gait and tended to keep both knees slightly flexed.  He had very slow muscular control of both lower extremities.  In other words, when the examiner asked him to flex and extend the knee, he could barely do it and it took him a long time to go from flexion to extension and back to flexion.  The examiner asked the Veteran to speed up his range of motion and the Veteran could not do it.  X-rays of the knee showed no evidence of any degenerative arthritis.  The assessment was chronic pain syndrome and previous history of arthroscopy of the left knee.

The Veteran testified at the February 2011 Board hearing that he wore a leg brace and that his leg would give out.  He indicated that his knee would shift around and move and sometimes he could not put weight on it.  He further testified that his knee would lock up and he would either fall or recover by hopping on the other leg.  He could not straighten the left knee all the way, and it was extremely difficult to squat.  

C.  Analysis

Applying the Rating Schedule to these facts, the Veteran cannot get the next higher 20 percent rating under DCs 5010-5260 for traumatic arthritis with chondromalacia, because there is no evidence of limitation of flexion beyond 103 degrees, including factors such as pain and repetitive movement of the knee.  A compensable rating is not warranted for limitation of flexion unless there is at least flexion limited to 45 degrees under DC 5260.  

The medical evidence also shows that the Veteran has full extension.  Although he reported at his Board hearing that he could not straighten out his leg all the way and at times he walked with his knees flexed during examinations, objective evaluation consistently shows full extension, even factoring in pain and repetitive movement.  Thus, a compensable rating also is not warranted under DC 5261 for limitation of extension.

The Veteran does have some limitation of flexion, however, and there are x-ray findings of arthritis.  Thus, he is entitled to a 10 percent rating under DC 5010, notwithstanding the fact that the limitation of motion of the left knee joint is noncompensable under DCs 5260 and 5261.  

With respect to a rating under DC 5257 for lateral instability or recurrent subluxation, the Veteran describes a sensation of the knee cap floating.  He wears a Donjoy brace on the left knee and has difficulty with stairs and squatting.  He also reported that his knee would lock up sometimes causing him to fall or scramble to catch his balance.  While this demonstrates impairment in the left knee, the medical evidence does not support a finding of recurrent subluxation or lateral instability.  

The August 2008 VA examination report noted laxity in the bilateral patellas, but the left knee was stable for varus/valgus and anterior/posterior movement.  The September 2008 VA nurse practitioner note shows that the left knee was stable in all directions and patella tracking was in good alignment.  There also was no catching or locking in either knee.  The December 2009 VA examination report shows the Veteran described "giving way" as the patella getting caught as he demonstrated patellar mobility and did not describe "giving way" as involvement of the knee joint.  On physical examination, no knee brace was used and there was no laxity with varus/valgus or anterior/posterior stress.  The examiner found that there was insufficient clinical evidence for a current diagnosis related to subluxation of the left knee, as there was normal joint stability per examination that day.  The Veteran also described "giving way" as patellar movement or "not tracking."

The record shows that the Veteran has been recommended to wear a left knee brace and that he has the sensation of his knee cap moving; however, clinical evidence does not support a finding of recurrent subluxation or lateral instability of the left knee joint.  Therefore, the medical evidence shows that a compensable rating under DC 5257 for recurrent subluxation or lateral instability of the left knee is not warranted.  See 38 C.F.R. § 4.31.

The remaining knee DCs allowing for ratings higher than 10 percent are inapplicable.  DC 5256 does not apply, as the medical records show no findings of ankylosis in the knee.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.  DC 5262 for nonunion of the tibia and fibula is not relevant, as this kind of impairment is not shown on any of the x-ray examinations or other clinical evaluations.  DC 5258 also does not apply, as the x-ray findings and other clinical evidence does not show dislocated semilunar cartilage.  

In evaluating the Veteran's claim, the Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  The intent of the schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In this case, the medical evidence shows that, particularly during a flare-up, the Veteran's functional impairment associated with the left knee disability includes mild effects on some daily activities and restrictions on any physical activities.  However, this functional impairment due to pain is considered in the 10 percent rating that is assigned under DCs 5010-5260.  The medical examination reports of record specifically note that any functional loss due to weakness, fatigability, incoordination, or pain was considered in determining the present severity of the left knee disability.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the service connected disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  The Veteran has raised the issue of entitlement to individual unemployability, as he has stated that he is unemployed due to his knee disabilities, but he has not specifically reported that he had lost any time from work due to his service-connected knee disability.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extraschedular consideration for the disabilities on appeal is not in order.

In light of the holding in Hart, supra, the Board has also considered whether the Veteran is entitled to "staged" ratings for his service connected left knee disability, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

As to the assigned ratings, the Veteran is competent to report symptoms associated with his left knee disability.  While the record suggests pain medication seeking behavior and a finding in December 2010 of chronic narcotic use with probable dependence, the Board does not find any reason to doubt his credibility with respect to his left knee symptomatology.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his left knee disability and his views are of no probative value.  And, even if his opinion were entitled to be accorded some probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the knee.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of the foregoing, the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for limitation of motion due to arthritis and a compensable evaluation for recurrent subluxation or lateral instability of the left knee; there is no reasonable doubt to be resolved; and an increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.

ORDER

New and material evidence has been submitted to reopen the service connection claim for chondromalacia patellae of the right knee, and the reopened claim is granted.

Entitlement to an evaluation in excess of 10 percent for arthritis with chondromalacia patellae of the left knee is denied.

Entitlement to an evaluation in excess of 0 percent for left knee instability is denied.

Entitlement for service connection for right knee limitation is granted.

REMAND

As noted in the Introduction, the Court has held that a request for a TDIU is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, supra, at 453-54.  If the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

In the present case, the Veteran has reasonably contended that he is unemployable due to his service-connected disabilities.  The record shows occupational history of working in construction.  On a February 2007 VA examination report, he reported that he had not worked since June of the previous year, in part due to knee problems (as well as non-service connected back problems).  In August 2008, he stated that he did not wear his knee brace, because it made it too difficult to do construction work.  It also was noted that he was a self-employed carpenter, working from 50 to 60 hours per week. 

A September 2008 VA nurse practitioner note shows the Veteran said he no longer worked in the construction trade due to the knee pain.  His father submitted a statement in December 2009 that the Veteran had been unable to keep a job because of his knee and back injuries.  His wife also submitted a statement in December 2009 that the Veteran had a hard time doing any physical tasks on the job including going up and down ladders, kneeling, bending, lifting, and carrying tools due to the knee and back disabilities. 

The Veteran stated in December 2009 that he was currently unemployed and that his last employment had ended in March 2009 when he was employed selling cars.  He said he walked on asphalt all day for that job, which irritated his knees.  He testified at the February 2011 Board hearing that he still was not working due to his knee disability, although he did mention that he was delivering pizzas.  The Veteran's father testified at the hearing that the Veteran was previously a very active man in the construction business.  Recently he had tried to hire his son, but his knee would completely go out on him.

The issue of whether or not the Veteran is unemployable as a result of his service-connected disabilities has been raised by the above evidence.  The Veteran is not shown to meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), although the right knee disability, for which the Board has granted service connection in this decision, has not been assigned a disability rating yet.  Nonetheless, entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) potentially applies to the Veteran's claim, as it is not clear that he is able to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

Thus, the case is referred to the RO to consider whether the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and any other pertinent factors should be evaluated in order to provide a medical opinion from the Director of Compensation and Pension regarding whether entitlement to an extraschedular TDIU is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter which describes the evidence necessary to substantiate a claim for TDIU, including the Veteran's duties to substantiate the record, and VA's duties.  Allow for a reasonable period to respond.

2.  Review the case on the basis of any additional evidence.  Determine whether the Veteran's case warrants referral to the Director, Compensation and Pension Service, for consideration of TDIU on an extraschedular basis.  If the benefit sought is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and afford a reasonable opportunity for response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


